                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                   )
JEROME TURNER,                     )
                 Petitioner,       )
                                   )       CIVIL ACTION
          v.                       )       NO. 21-10802-WGY
                                   )
JOSEPH D. MACDONALD, JR.,          )
               Respondent.         )
                                   )


YOUNG, D.J.                                     June 30, 2021

                         MEMORANDUM AND ORDER

     Petitioner Jerome Turner, now in custody at the Plymouth

County Correctional Facility, filed a pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254.      The $5.00 filing

fee was not paid and petitioner did not file a motion for waiver

of the filing fee.

     Petitioner alleges that the “time under which petition[er]

is imprisoned are unlawful and void because of multiple

violation[s] of petitioner’s right to due process of law

guaranteed by the Thirteenth Amendment to the Constitution of

the United States, violation of equal protection of law

guaranteed by the Thirteenth Amendment, and violation of the

right to effective assistance of counsel protected by the Sixth

Amendment.”    Petition, at ¶ 4.   Petitioner states that these

“are major constitutional violations which cast significant

doubt on the fairness of petitioner’s trial and, more
importantly, call into question the reliability of the verdict.”

Id.    Petitioner alleges that he “has exhausted state remedies

available as to the issue by [filing a grievance].”    Id. at ¶ 5.

  I.     Standard of Review

       Upon the filing of a habeas corpus petition, the Court must

promptly examine the petition to determine “if it plainly

appears from the face of the petition and any exhibits annexed

to it that the petitioner is not entitled to relief.”    Rule 4,

Rules Governing Section 2254 cases. If the Court determines that

the petitioner is not entitled to relief, the Court shall

summarily dismiss the petition.    McFarland v. Scott, 512 U.S.

849, 856 (1994) (“Federal courts are authorized to dismiss

summarily any habeas petition that appears legally insufficient

on its face”); Mahoney v. Vondergritt, 938 F.2d 1490, 1494 (1st

Cir.1991) (upholding Rule 4 summary dismissal of § 2254

petition).

       A petition may be summarily dismissed where the allegations

are so “vague (or) conclusory” that they do not “point to a real

possibility of constitutional error.” Blackledge v. Allison, 431

U.S. 63, 76 (1977) (internal citations omitted).    “[A] claim for

relief in habeas corpus must include reference to a specific

federal constitutional guarantee, as well as a statement of the

facts which entitle the Petitioner to relief.”    Gray v.

Netherland, 518 U.S. 152, 162–63 (1996) (internal citations

                                  [2]
omitted). See also Perez v. Hemingway, 157 F.Supp.2d 790, 796

(E.D. Mich. 2001) (“A petition for a writ of habeas corpus must

set forth facts that give rise to a cause of action under

federal law or it may summarily be dismissed.”).

     In conducting this review, Turner’s pro se petition is

construed generously.   See Haines v. Kerner, 404 U.S. 519, 520–

21 (1972); Rodi v. New Eng. Sch. of Law, 389 F.3d 5, 13 (1st

Cir. 2004).

  II.   Discussion

     The instant habeas petition will be dismissed under Rule 4

because petitioner fails to identify the conviction challenged.

The petition contains no information to indicate the sentence

being challenged.    The Court is unable to identify what

conviction Petitioner might be challenging and, therefore, will

dismiss the petition without prejudice.

     Next, petitioner fails to satisfy his burden of

demonstrating exhaustion of state court remedies.    Although

petitioner alleges the filing of an administrative grievance, he

fails to show that he has exhausted his state court remedies.

The doctrine of exhaustion of state remedies requires state

prisoners to present their claims to the state courts before

raising their claims in a federal habeas corpus petition.    See

28 U.S.C. § 2254(b)(1)(A) and (c); O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999).   This requirement “giv[es] the state the

                                 [3]
first ‘opportunity to pass upon and correct alleged violations

of its prisoners’ federal rights.’”     Josselyn v. Dennehy, 475

F.3d 1, 2 (1st Cir. 2007) (quoting Duncan v. Henry, 513 U.S.

364, 365 (1995)).   Exhaustion requires a petitioner to present,

or do his best to present, the substance of a federal habeas

claim “fairly and recognizably” to the state’s highest tribunal

before seeking federal review.    Janosky v. St. Amand, 594 F.3d

39, 50 (1st Cir. 2010); see also Adelson v. DiPaola, 131 F.3d

259, 262-63 (1st Cir. 1997).

  III. Conclusion

     For the foregoing reasons,

     1.   The petition for writ of habeas corpus is DENIED
          without prejudice.

     2.   The Clerk shall enter a separate Order of Dismissal.


SO ORDERED.


                                    /s/ William G. Young
                                   WILLIAM G. YOUNG
                                   UNITED STATES DISTRICT JUDGE




                                  [4]
